

117 HR 2070 IH: Puerto Rico Self-Determination Act of 2021
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2070IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Ms. Velázquez (for herself, Ms. Ocasio-Cortez, Ms. Waters, Mr. Scott of Virginia, Mrs. Carolyn B. Maloney of New York, Mr. David Scott of Georgia, Mr. McGovern, Mr. Takano, Mr. Nadler, Mr. Neal, Mr. Meeks, Mr. Schiff, Mr. Ruiz, Mr. Suozzi, Mr. Espaillat, Mr. Green of Texas, Ms. Pressley, Mr. Thompson of Mississippi, Ms. Jayapal, Ms. Clarke of New York, Ms. Meng, Mr. Sires, Ms. Adams, Ms. Eshoo, Mr. Levin of Michigan, Mr. Brown, Ms. Lee of California, Ms. McCollum, Mr. Butterfield, Mr. García of Illinois, Ms. Bush, Mr. Danny K. Davis of Illinois, Ms. Matsui, Mr. Evans, Mr. Connolly, Ms. Omar, Mrs. Hayes, Mr. Bowman, Mr. Huffman, Ms. Bass, Mr. Mfume, Ms. Blunt Rochester, Mr. Doggett, Mr. Veasey, Ms. Scanlon, Mr. Jones, Mrs. Torres of California, Mr. Welch, Ms. Tlaib, Mr. Khanna, Ms. Kelly of Illinois, Mr. San Nicolas, Mr. Sean Patrick Maloney of New York, Ms. Jackson Lee, Ms. Wild, Ms. Garcia of Texas, Ms. Sewell, Ms. Escobar, Mr. Vargas, Mr. Thompson of California, Ms. Speier, Ms. Schakowsky, Mr. Carson, Mr. Quigley, Ms. Leger Fernandez, Mr. Johnson of Georgia, Ms. Kaptur, Ms. Roybal-Allard, Ms. Titus, Mr. Correa, Mr. Higgins of New York, Mr. Rush, Mr. Castro of Texas, and Mr. Neguse) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo recognize the right of the People of Puerto Rico to call a status convention through which the people would exercise their natural right to self-determination, and to establish a mechanism for congressional consideration of such decision, and for other purposes. 
1.Short titleThis Act may be cited as the Puerto Rico Self-Determination Act of 2021. 2.FindingsCongress finds as follows:
(1)In 1898, the United States defeated the Spanish Kingdom in the Spanish-American War and acquired by conquest Puerto Rico, Guam, and the Philippines pursuant to the Treaty of Paris. (2)In 1900, Congress established a civilian government on the island through the Foraker Act. Among other points, that Act established an executive council consisting of various department heads and a presidentially appointed civilian governor.
(3)The Foraker Act also established the Resident Commissioner position to represent island interests in Congress. These duties came to include nonvoting service in the House of Representatives. (4)In 1901, the Supreme Court’s decisions in Downes v. Bidwell and its progeny held that for purposes of the Constitution’s Uniformity Clause, Puerto Rico was not part of the United States and subject to the plenary powers of Congress, which in turn established a colonial relationship. Justice White, in concurrence, opined that Congress has discretion to decide whether and when to incorporate a territory into the United States.
(5)Congress recognized Puerto Rico’s authority over matters of internal governance in 1950 with the passage of the Puerto Rico Federal Relations Act of 1950 (Public Law 81–600), providing for a constitutional government for the island which was adopted by Congress as a compact for the people of Puerto Rico and the subsequent ratification of the island’s constitution in July 1952. (6)On November 18, 1953, the United Nations recognized Puerto Rico as a self-governing political entity under the United Nations General Assembly Resolution 748.
(7)The political status of Puerto Rico is of significant interest to communities both on and off the island, including diaspora groups that continue having strong cultural ties and socioeconomic ties to Puerto Rico.  (8)The United States has a legal duty to comply with Article 1 of the International Covenant on Civil and Political Rights, which establishes that all peoples have the right to self-determination and by virtue of that right they freely determine their political status and freely pursue their economic, social and cultural development.
(9)The status convention provides a deliberative, comprehensive, and uninterrupted space of dialogue that can define the future of Puerto Rico. 3.Puerto Rico status convention (a)In generalThe legislature of Puerto Rico has the inherent authority to call a status convention through an Act or Concurrent Resolution, constituted by a number of delegates to be determined in accordance with legislation approved by the Government of Puerto Rico, for the purpose of proposing to the people of Puerto Rico self-determination options. A status convention called by the legislature of Puerto Rico shall—
(1)be a semipermanent body that is dissolved only when the United States ratifies the self-determination option presented to Congress by the status convention as selected by the people of Puerto Rico in the referendum under section 5; and  (2)consist of delegates elected by the voters of Puerto Rico in an election conducted according to the enabling legislation for the status convention as approved by the legislature of Puerto Rico.
(b)Public financing of delegate elections
(1)Fund establishedThere is hereby established in the Treasury of the United States a fund to be known as the Puerto Rico Status Convention Public Matching Fund which shall be administered by the Puerto Rico State Commission on Elections and subject to oversight by the Federal Election Commission. To the extent amounts are made available in the fund for this purpose, the Puerto Rico State Commission on Elections shall distribute amounts in the fund such that $4 is distributed to each candidate for delegate for every $1 that the candidate receives as a campaign contribution that is— (A)less than $100; and
(B)donated by a resident of Puerto Rico. (2)Requirements for fundingTo be eligible to receive funds under this subsection, a candidate for delegate shall—
(A)agree to increased financial oversight from the Federal Election Commission; (B)limit campaign spending to not more than $25,000; and
(C)demonstrate a basic level of support from residents of Puerto Rico by receiving from residents of Puerto Rico not fewer than 50 donations from 50 individuals of not more than $50. (3)Administrative amounts Not more than 10 percent of amounts made available under paragraph (4) may be use for administrative costs of the Federal Election Commission. 
(4)Authorization of appropriationsThere is authorized to be appropriated and deposited into the Puerto Rico Status Convention Public Matching Fund to carry out this section $5,500,000. (c)DelegatesDelegates elected under subsection (a)(2), in consultation with the Commission, shall—
(1)debate and draft definitions on self-determination options for Puerto Rico, which shall be outside the Territorial Clause of the United States Constitution;  (2)draft a least one accompanying transition plan for each self-determination option; and
(3)select and present to the people of Puerto Rico the self-determination options that will be included in the referendum under section 5.  4.Congressional Bilateral Negotiating Commission (a)EstablishmentThere is established a Congressional Bilateral Negotiating Commission (hereinafter referred to as the Commission) to provide advice and consultation to delegates elected under section 3(a)(2).
(b)Composition
(1)In generalThe members of the Commission shall include— (A)the chairs of the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate;
(B)the ranking members of the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; (C)one member selected by the majority leader of the House of Representatives;
(D)one member selected by the minority leader of the House of Representatives; (E)one member selected by the majority leader of the Senate;
(F)one member selected by the minority leader of the Senate; (G)the Resident Commissioner of Puerto Rico; 
(H)with the consent of the Speaker of the House of Representatives and majority leader of the Senate, a member from the Department of Justice; and (I)with the consent of the Speaker of the House of Representatives and majority leader of the Senate, a member from the Department of the Interior.
(2)Requirements for certain membersMembers selected under subparagraphs (C) through (F) of paragraph (1) shall represent a State or district in a State that, as determined by the most recently publicly available data from the Bureau of the Census, represents one of the 10 States with the largest population of people who identified on the most recent Census as Puerto Rican. (c)Duties and functionsThe Commission—
(1)shall meet periodically with the delegates in Puerto Rico and the District of Columbia, at the request of a majority of the delegates, with each meeting required to include at least one delegate from each of the self-determination options; (2)shall have the authority to—
(A)study; (B)make findings;
(C)develop recommendations regarding self-determination options on constitutional issues and policies related to— (i)culture;
(ii)language; (iii)judicial and public education systems;
(iv)taxes; and (v)United States citizenship; and
(D)provide technical assistance and constitutional advice to the delegates during the Puerto Rico status convention; (3)may hold public hearings in connection with any aspects of the convention at the request of the delegates or on its own; and
(4)may receive testimony. (d)ReportsThe Commission shall—
(1)not less than quarterly, provide status reports, findings, and studies to the House of Representatives and the Senate;  (2)not less than once every 12 months, submit a status report to the House of Representatives and the Senate; and
(3)make reports submitted under paragraph (2) available to the general public in widely accessible formats in English and Spanish on the same day that such reports are submitted under paragraph (2). 5.Puerto Rico status referendum; education campaign (a)Structure and process (1)In generalA referendum vote by the people of Puerto Rico—
(A)may be conducted in a ranked-choice voting format in which voters rank choices by preference on their ballots without a limit on the number of choices ranked; (B)may consist of choices each composed of a self-determination definition and accompanying transition plan as presented by the delegates under section 3; and 
(C)may include more than one choice with the same self-determination definition, but a distinct accompanying transition plan as presented by the delegates under section 3. (2)Authorization of appropriationsThere is authorized to be appropriated the Puerto Rico State Commission on Elections, $2,500,000 to carry out a referendum vote under this subsection.
(b)Educational campaign
(1)In generalDelegates shall carry out an educational campaign through traditional paid media related to the referendum under subsection (a).  (2)Authorization of AppropriationsThere is authorized to be appropriated the Puerto Rico State Commission on Elections, $5,000,000 to carry out an educational campaign under this subsection. The Federal Election Commission shall ensure that funds made available under this paragraph are divided equally among each self-determination option represented on the referendum held under this Act.
(3)Quarterly campaign reportsEach delegates shall submit quarterly campaign reports of the educational campaigns to the Federal Election Commission. 6.Congressional deliberation and enacting resolutionIf the referendum under this Act is approved by the people of Puerto Rico, Congress shall approve a joint resolution to ratify the preferred self-determination option approved in that referendum vote. If the Congress adjourns sine die before acting on the self-determination option, the Puerto Rico status convention created under this Act may meet again and send or resend a self-determination options to the following Congress.
7.Joint resolution
(a)DefinitionThe term joint resolution means a joint resolution that is introduced within the 10-day period beginning on the date when the results of the referendum are certified by Puerto Rico’s Commission on Elections. (b)ReferralA resolution described in subsection (a) that is introduced in the House of Representatives shall be referred to the Committee on Natural Resources and in the Senate shall be referred to the Committee on Energy and Natural Resources.
(c)DischargeIf the committee to which a resolution described in subsection (a) is referred has not reported such resolution (or an identical resolution) by the end of the day period beginning on the day of certification of referendum results shall be, at the end of such period, discharged from further consideration of such resolution, and such resolution shall be placed on the appropriate calendar of the Body involved. (d)Consideration (1)On or after the third day after the date on which the committee to which such a resolution is referred has reported, or has been discharged (under subsection (c)) from further consideration of, such a resolution, it is in order (even though a previous motion to the same effect has been disagreed to) for any Member of the respective body to move to proceed to the consideration of the resolution. A Member may make the motion only on the day after the calendar day on which the Member announces to the body concerned the Member’s intention to make the motion, except that, in the case of the House of Representatives, the motion may be made without such prior announcement if the motion is made by direction of the committee to which the resolution was referred. All points of order against the resolution (and against consideration of the resolution) are waived. The motion is highly privileged in the House of Representatives and is privileged in the Senate and is not debatable. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the resolution is agreed to, the respective body shall immediately proceed to consideration of the joint resolution without intervening motion, order, or other business, and the resolution shall remain the unfinished business of the respective body until disposed of.
(2)Debate on the resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the resolution. An amendment to the resolution is not in order. A motion further to limit debate is in order and not debatable. A motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the resolution is not in order. A motion to reconsider the vote by which the resolution is agreed to or disagreed to is not in order. (3)Immediately following the conclusion of the debate on a resolution described in subsection (a) and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the appropriate body, the vote on final passage of the resolution shall occur.
(4)Appeals from the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a resolution described in subsection (a) shall be decided without debate. (e)Consideration by other bodyIf, before the passage by one body of a resolution of that body described in subsection (a), that body receives from the other body a resolution described in subsection (a), then the following procedures shall apply:
(1)The resolution of the other body shall not be referred to a committee and may not be considered in the body receiving it except in the case of final passage as provided in subparagraph (B)(ii). (2)With respect to a resolution described in subsection (a) of the body receiving the resolution—
(A)the procedure in that body shall be the same as if no resolution had been received from the other body; but (B)the vote on final passage shall be on the resolution of the other body. 
